Citation Nr: 0807102	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  98-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee 
chondromalacia.  

2.  Entitlement to service connection for right knee 
disability other than chondromalacia.  

3.  Entitlement to service connection for left knee 
disability.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from April 6 to May 
19, 1976.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal of an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In June 1998, the appellant 
testified before RO personnel.  The veteran failed to report 
for a scheduled videoconference hearing before a member of 
the Board.  

In July 2003 and May 2006, the Board remanded these matters 
to VA's Appeals Management Center (AMC) in Washington, D.C. 
for additional development.  Following development of the 
record, the AMC has continued to deny the veteran's claims.  
These matters have since been returned to the Board.  

(The decision below addresses the veteran's claim for service 
connection for right knee chondromalacia.  Consideration of 
the remaining claims on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.)


FINDING OF FACT

The appellant's right knee chondromalacia is traceable to her 
period of military service.  


CONCLUSION OF LAW

The criteria for service connection for right knee 
chondromalacia are met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The appellant's service medical records reflect a report of 
February 1976 medical examination for purposes of enlistment.  
The report did not reflect complaints or findings of any knee 
disability.  Likewise, no disqualifying defects were found on 
inspection in April 1976 prior to the appellant's entry onto 
active duty.  During the course of the appellant's brief 
period of service she was treated for bilateral knee pain.  
The service medical records do no reflect any report by the 
appellant of trauma to her knees due to a fall.  A report of 
Medical Board Proceedings reflects a diagnosis of mild 
chondromalacia of both knees with recurvatum of 30 degrees.  
The disability was noted as not occurring in the line of duty 
(LOD) but existing prior to service (EPTS) and not service 
aggravated.  

Post-service medical evidence reflects the appellant's 
testimony during an RO hearing that she had not had any 
existing right or left knee disability prior to service.  
Furthermore, the appellant testified that during basic 
training she fell on her right knee while carrying a full 
backpack.  She reportedly was not medically evaluated for two 
weeks.  The appellant also testified that she did not seek 
medical care after service for a number of years due to a 
lack of insurance and also because her job only paid her a 
minimum wage salary.  

In July 1998, the veteran underwent arthroscopy of the right 
knee at Terre Haute Regional Hospital.  The procedure 
revealed a lateral meniscus tear as well as chondromalacia 
grade III of the medial aspect of the trochlear groove and 
medial femoral condyle, with medial shelf plica.  A July 1998 
report of pathologic examination reflects that the right knee 
shavings obtained during the arthroscopic procedure were 
consistent with traumatic injury and reactive synovitis.  A 
report of November 2001 private examination revealed 
diagnoses of both arthritis and chondromalacia of the knees.  

A report of April 2005 VA examination reflects the 
appellant's reported history of falling during basic training 
on her right knee.  She reportedly was seen at the medical 
clinic and an X-ray was negative.  The appellant reported 
having continued right knee pain since that time.  The VA 
examiner's diagnosis was right knee pain with onset during 
service, without knee disability prior to service.  In a 
report of September 2005 VA examination, the examiner noted 
the appellant's reported history of falling on her right knee 
in service but receiving no treatment.  The appellant also 
reported having experienced right knee pain since that time.  
The examiner noted in his discussion that the reports of 
arthroscopy of the right knee did reflect chondromalacia, and 
that it was perfectly reasonable to assume that the appellant 
did have chondromalacia.  However, whether the appellant's 
right knee pain was due to chondromalacia as compared to 
arthritic changes was not clear.  The examiner ordered an MRI 
(magnetic resonance imaging) scan to assess the right knee 
disability.  A report of October 2005 MRI of the right knee 
revealed horizontal tear of the lateral meniscus involving 
the body and anterior horn, osteonecrosis of the medial 
femoral condyle, tricompartmental osteoarthritis, and small 
loose body in the medial joint recess inferiorly.  

An additional medical opinion was obtained in December 2006, 
to include an addendum by the same examiner in March 2007.  
In summary, the examiner, following his review of the claims 
file and the appellant's reported history, opined in part 
that the right knee chondromalacia was more likely than not a 
direct result of her fall during her military time.  

Initially, the Board notes that notwithstanding the service 
department finding that the veteran's chondromalacia existed 
prior to service, the Board finds the veteran to have been in 
sound condition at service entrance.  Here, the medical 
evidence does not clearly and unmistakably establish any pre-
existing right knee disability prior to service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  The Board 
also notes that although there is a lack of in-service 
medical evidence that documents the veteran's claimed right 
knee trauma due to a fall, the lack of any such record does 
not, in and of itself, render the veteran's lay evidence not 
credible.  The veteran is competent to provide testimony 
concerning factual matters about which she has first hand 
knowledge: falling on her right knee or experiencing right 
knee pain during service and after service.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

With the above in mind, the Board finds the medical evidence 
supports the veteran's claim for service connection for right 
knee chondromalacia.  Here, the medical evidence reflects the 
onset of chondromalacia of the right knee during the 
veteran's brief service period.  The disability has been 
diagnosed post service, and the opinion of the VA examiner in 
March 2007 clearly relates the veteran's right knee 
chondromalacia to service.  The examiner's opinion is based 
on a review of the claims file and consideration of the 
veteran's reported medical history.  The Board finds the 
veteran's testimony concerning her falling on her right knee 
during service to be credible.  Other than the medical board 
report in service, there is no medical opinion of record that 
contradicts the VA examiner's opinion.  On the contrary, the 
diagnoses and opinions of the VA examiners in April 2005 and 
September 2005 are supportive of the opinion of the March 
2007 examiner.  Because the VA examiner presumably took into 
account the medical board report, as well as the entry 
examination, the Board finds that, based on this opinion, a 
grant of service connection for chondromalacia of the right 
knee is warranted.

Absent any objective opinion that rebuts the opinion of the 
March 2007 VA examiner and conferring the benefit of any 
doubt in favor of the veteran's claim, the Board finds that 
service connection is warranted for right knee 
chondromalacia.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right knee chondromalacia is granted.  


REMAND

With respect to the issue of service connection for right 
knee disability other than chondromalacia and service 
connection for left knee disability, the Board finds that 
additional development is warranted.  

As noted above, the veteran has reported that she fell on her 
right knee in service and suffered chronic pain since that 
time.  A report of May 1998 private examination reflects the 
examiner's notation regarding the veteran's right knee and 
left hip pain.  In particular, the examiner noted that the 
veteran had diagnoses of chondromalacia, hypermobile joints, 
and recurvatum of 30 degrees.  It was also noted, "She has 
injuries since 1976, she states."  In a June 1998 private 
clinic note, the examiner referenced future arthroscopic 
surgery on the veteran's left knee for a partial tear of the 
medial meniscus.  However, the reference to the left knee 
appears to be incorrect as the surgery was actually performed 
on the veteran's right knee.  In the referenced clinic note, 
the examiner notes (in response to a question from the 
veteran) that the veteran could possibly have incurred a 
ligament tear due to her reported fall in service and that 
the tear "scarred down", and that the veteran had re-torn 
the scar.  The examiner further noted that this was unlikely 
the case, but he could not be sure.  

In an October 2002 VA Form 21-4138 (Statement in Support of 
Claim), the veteran noted, "I have not had any other knee 
injury, except for the fall that led me to the orthoscopy 
[sic], and the injury I received in active duty."  

Based in part on the June 1998 reference to additional 
ligamentous tearing as well as the veteran's own report in 
October 2002 of an apparent post-service right knee injury, 
it appears the veteran injured her right knee at some point 
after service, which injury led to the July 1998 arthroscopy 
to repair a lateral meniscal tear.  

The Board notes that in reviewing the VA medical opinion 
evidence of record, in particular, the reports of medical 
examination and/or opinion in April 2005, September 2005, and 
March 2007, the veteran's reported history does not include a 
reference to any post-service right knee injury.  Thus, the 
opinion of the examiner in March 2007, relating the veteran's 
meniscal pathology to her period of service, appears to be 
based on an incomplete medical history.  

Likewise, the Board notes that an MRI of the veteran's left 
knee revealed medial meniscal tear involving the anterior 
horn, body and posterior horn, as well as patellofemoral 
osteoarthritis.  In March 2007, the VA examiner noted that 
the veteran's left knee disability was likely a direct result 
of progressive weight bearing preference and increase in 
force seen through the joint due to right knee disability.  
However, whether such weight-bearing preference is due to 
meniscal pathology and/or arthritis of the right knee, 
nonservice-connected disabilities, as compared to the now 
service-connected chondromalacia, is not readily apparent.  

In light of the above, the veteran should be scheduled for an 
additional VA orthopedic medical examination that accounts 
for her lay testimony as well as the clinical record.  The 
examiner should include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed 
disability of the right knee other than chondromalacia, to 
include any meniscal pathology or arthritic changes.  The 
examiner should also offer an opinion as to whether any left 
knee disability was incurred in service, or caused or 
aggravated by any service-connected right knee disability.  
The examiner's opinion should be based upon consideration of 
the veteran's documented history and assertions through 
review of the claims file.  38 U.S.C.A. § 5103A (West 2002).  
See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (VA has 
the discretion to decide when additional development is 
necessary).  

(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, may result 
in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2007).)  

The Board also notes that in a February 2001 private 
treatment note, the veteran was noted as having been denied 
benefits by the Social Security Administration (SSA).  The 
Board notes that the record on which the veteran's disability 
claim with SSA was decided may contain additional relevant 
evidence with respect to her claims on appeal.  Once VA is 
put on notice that a claimant was denied or is in receipt of 
disability benefits from SSA, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Thus, the records associated with 
the veteran's claim or claims for disability benefits from 
SSA should be obtained and associated with the claims file.  
All procedures set forth pertaining to requests for records 
from Federal facilities must be followed.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.326(a) (2007).  
However, identification of specific actions requested on 
remand does not relieve RO/AMC of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO/AMC should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remaining claims on appeal.  

In view of the foregoing, these matters are REMANDED to the 
agency of original jurisdiction for the following action:

1.  Any records pertaining to the 
veteran's reported denial of disability 
benefits from the SSA, to include the 
decision itself and the medical records 
relied upon in reaching the decision, 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) (2007) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1) (2007), 
for identified records that are not 
obtained must be followed.  

2.  The veteran should be sent a letter 
requesting that she provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should evaluate the 
veteran's right knee and left knee and 
identify any current disability 
associated with the right knee and/or 
left knee.  The examiner should elicit 
from the veteran a post-service history 
regarding any injury or trauma to her 
right knee (in particular, any injury or 
trauma that precipitated her right knee 
arthroscopy in July 1998).  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any identified disability of the 
right knee, other than chondromalacia 
that is now service connected, is related 
to the veteran's period of military 
service or has been caused or made worse 
by the chondromalacia.  Likewise, the 
examiner should also opine as to whether 
it is at least as likely as not that any 
identified left knee disability is 
related to the veteran's period of 
military service; or was caused or made 
worse by any service-connected right knee 
disability, to include the service-
connected chondromalacia.  

The basis for any opinion should be 
explained in detail and supported by 
clinical data or other rationale. 

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claims remaining on appeal 
should be re-adjudicated.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


